It is conceded that the plaintiff is over sixty years of age, and there is no question raised concerning any of the technical preliminaries in taking the deposition. The plaintiff seeks to restrain the taking of her deposition by the defendant simply upon the broad proposition that she is the plaintiff in the action and as such should not be compelled to expose her case through this procedure.
Section 3153d of the 1955 Supplement to the General Statutes permits either party to any civil action or probate proceeding to take the deposition of any person of the age of sixty years or over. Nearly one hundred years ago our Supreme Court established the proposition that since a party to a civil suit may call his adversary as a witness, such adverse party may be compelled to give his deposition in the same manner as any other witness. Buckingham v. Barnum,30 Conn. 358.
   The motion is denied.